Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 19 November 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2020 has been entered.	

Claim Interpretation
Claims 1 and 31 recite methods comprising providing a plurality of transpososomes. Furthermore, the disclosure indicates that a transpososome can be comprised of at least a transposase enzyme and a transposase recognition site (e.g. para 0063, pg. 15-16, instant specification).  Therefore, as Steemers teaches a similar nucleoprotein complex as a transposome (e.g. lines 5-8, pg. 19, Steemers), the transpososome of the claimed invention is interpreted as the same complex as the transposome complex of Steemers.
	Claims 1 and 31 recite methods for preparing nucleic acid molecules comprising providing a pool of “different synthetic nucleic acid molecules having a length of 1 kbase or more”.  The instant specification discloses nucleic acid molecules that have a length of 1kb or 
 However, the instant disclosure does not give a special definition to the term “synthetic nucleic acid molecules”. Therefore, this term is interpreted as a nucleic acid molecule that is synthesized by all means known in the art, including by naturally occurring cell machinery.

 Regarding the requirement of preparing blunt-ended nucleic acid molecules: 
It is noted that the instant disclosure teaches that fully double stranded nucleic acid molecules, i.e. blunt-ended , are produced by contacting barcoded fragments with DNA polymerase  and subjecting to conditions to allow fill-in reactions of transposition products (e.g. para 0065,pg. 16, instant specification). 
 Furthermore, the instant claims 6 and 7 teach another embodiment. Claim 6 requires contacting with transposomes comprises introducing into the target nucleic acid a nucleic acid sequence comprising dU bases between the correlated barcodes and claim 7 requires cleaving the target nucleic acid with a uracil-specific Excision reagent.
 Therefore, the instant claims are interpreted to include multiple embodiments to generate blunt-ended barcoded nucleic acid fragments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Steemers et al. and Jones
Claims 1-3, 6-8, 15-19 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Steemers et al.(WO2012061832) as evidenced by Mulligan et al. (US20060134638), in view of Jones (US20090053761).
Steemers et al. teach methods comprising using a nucleoprotein complex comprising a nucleic acid sequence, i.e. a transposon, and a transposase to form a transposome. Furthermore, Steemers et al. teach a transposon that is recognized by Tn5 transposase (e.g. transposome section, pg. 19-20; Fig. 1, 8, 11, 25 and 26).
Furthermore, Steemers et al. disclose their transposon comprises a double stranded nucleic acid (e.g. lines 31-33, pg. 9; Fig. 1 and 2) comprising at least one transposase recognition site and at least one barcode (e.g. lines 6-8, pg. 20).  As depicted in Fig. 1, Steemers et al. teach a transposon that comprises two transposase recognition site, i.e. a site at either end, a barcode that is internally positioned and adjacent to each transposase recognition site, and a linker region which comprises a primer site and/or a fragmentation site, such as a restriction site (e.g. lines 22-28, pg. 9; lines 6-10, pg. 20; primer site as in lines 17-26,pg. 29; Fig. 1).
Furthermore, Steemers et al. teach the means by which a double stranded barcoded transposon is integrated into a target nucleic acid is by forming a complex with a transposase to form a transposome (e.g. Fig. 8, 11; plurality of transposomes as in Fig. 19, 25 and 26).
Furthermore, Steemers et al. teach a method of tagging target nucleic acids comprising: providing target nucleic acids and providing transposome complexes (e.g. lines 5-14, pg. 2; transposome section, pg. 19-20; Fig. 8, 10,11, 25 and 26), each complex comprising a transposase and associated transposons, each transposon  comprising two barcodes, one 
 	Steemers et al. teach a method comprising contacting the target nucleic acid molecules with a plurality of transposase: transposon complexes, i.e. plurality of  transposomes,(e.g. lines 11-25, pg. 36; Fig. 19, 25 and 26) and integrating the transposons comprising fragmentation sites; fragmenting the resultant target nucleic acids at the fragmentation sites within the inserted transposons, wherein resultant fragmented nucleic acids comprise a first barcode and a second barcode (e.g. lines 25-33,pg. 3-lines 1-3, pg. 4; lines 11-29, pg. 14; lines 6-22, pg. 28; lines 22-31, pg. 22; Fig. 8).
Furthermore, Steemers et al. teach the resulting tagged nucleic acids are identified by sequencing technologies (e.g. lines 11-33, pg. 14-lines 1-8,pg. 15; lines 7-33,pg. 46-lines 1-12,pg. 48; Sequencing methods section, pg. 50-54; Fig. 32).
Steemers et al. teach the target nucleic acid that is provided in their method can be include any nucleic acid of interest (e.g. line 3, pg. 34). Furthermore, Steemers teaches providing a plurality of different target nucleic acids (i.e. pool of different nucleic acid molecules) wherein all the target nucleic acids are different (e.g. lines 16-19, pg. 34).
Furthermore, Steemers et al. teach target nucleic acid molecules are obtained from natural sources, such as cells tissues, organs and organisms (e.g. lines 29-33, pg. 34).
Steemers et al. teach target nucleic acids can comprises sequences that are 1kb or more in length, i.e. repeat sequences (e.g. lines 3-14, pg. 34). Furthermore, Steemers teaches their 
Steemers et al. teach methods comprising incorporation of a first and a second barcode that are associated to facilitate identification of adjacent target nucleic acid regions (e.g. Each barcode includes a first barcode sequence and a second barcode sequence, having a fragmentation site disposed there between. The first barcode sequence and second barcode sequences can be identified or designated to be paired with one another. The pairing can be informatic so that a first barcode is associated with a second barcode. The pairing can also be physically associated to form a junction between the two barcodes. For example, the first barcode sequence and second barcode sequences can be the tandem or reverse complements of each other. The target nucleic acid can be fragmented at the fragmentation sites, and a library of template nucleic acids can be prepared from the fragments. Sequencing information can be obtained from the library of template nucleic acids. Advantageously, the paired barcode sequences can be used to assemble sequencing data from the library of template nucleic acids. For example, identifying a first template nucleic acid comprising a first barcode sequence and a second template nucleic acid comprising a second barcode sequence that is paired with the first indicates that the first and second template nucleic acids represent sequences adjacent to one another in a sequence representation of the target nucleic acid. In essence, two sequences originally adjacent in the target nucleic acid may be separated from each other, introducing one barcode of a barcode pair at their points of separation, so that even when sequenced separately, the detection of the paired barcodes indicates the original proximity of the two sequences. Despite having been separated physically, they can be reunited bioinformatically…Thus, a sequence representation of the target nucleic acid can be assembled by identifying further sequencing reads comprising paired barcode sequences as in lines 11-32,pg. 14).
Steemers et al. teach an embodiment of inserting barcoded transposons on either side of a junction break as depicted in Fig. 8, comprising providing complexes comprising double stranded barcoded transposons which also comprise a fragmentation site between two barcodes, i.e. codes N and N’. In this embodiment, the dual barcoded transposon is fragmented at the fragmentation site prior to insertion into target DNA, such that each cleaved barcoded sequence portion is inserted on either side of a junction break (e.g. Upon insertion of the fragmented transposon into 30 the target, DNA fragments are created with codes on the ends as in lines 29-30, pg. 22). Therefore, in the embodiment of Fig. 8, the barcodes are associated with each other, i.e. correlated barcodes, by virtue of their location in the same transposon prior to cleavage of the transposon fragmentation site (e.g. lines 22-31, pg. 22; Fig. 8).
Furthermore, Steemers et al. teach other embodiments comprising combining target DNA with transposome complexes comprising double stranded barcoded sequences comprising at least two barcodes and allowing transposition such that a barcoded sequence is integrated on either side of a fragmentation site (e.g. Fig. 1, 2,8 and  11). 
Furthermore, Steemers et al. teach multiple embodiments of tagging methods using a plurality of transposomes on target nucleic acids (e.g. Fig. 19, 25 and 26).



 Regarding the preparation of blunt-ended nucleic acid molecules as required by claims 1 and 31:
As noted above, Steemers et al. teach an embodiment of integrating transposons comprising two barcodes into target nucleic acid, wherein the barcodes are separated by a linker region which comprises a fragmentation site (e.g. Fig. 1, 2, 8 and 11).
 Furthermore, Steemers et al. teach a fragmentation site comprising a restriction endonuclease site (e.g. Fragmentation sites section, pg. 27-29; Fig. 1, 10 and 11).
  They also teach an embodiment of a fragmentation site comprising a deoxyuridine (U) of a double stranded nucleic acid. The uracil base is removed by uracil DNA glycosylase (UDG) leaving an abasic site which is subsequently cleaved by an endonuclease (e.g. lines 6-22, pg. 28). 
Furthermore, Steemers et al. disclose an embodiment wherein inserted transposon DNA comprises barcodes are subjected to “fill-in” reactions using a polymerase to yield blunt ends (e.g. lines 8-22, pg. 58). 
Steemers et al. do not expressly teach methods comprising using a transposon that comprises a fragmentation site comprising a restriction site that allows formation of blunt ends.
As noted above, Steemers et al. teach an exemplary Tn5 transposon (e.g. entire Steemers reference and especially transposome section, pg. 19-20; Fig. 1, 8, 11, 25 and 26).
Like Steemers et al., Jones teaches methods are known in the art comprising using a Tn5 transposon comprising restriction endonuclease sites.

Therefore, regarding fragmentation sites in transposons, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising providing transposomes that allow integration of barcode sequences on either side of a junction break as taught in some embodiments of Steemers to include a fragmentation site comprising a deoxyuridine (U) of a double stranded nucleic acid as taught in another embodiment of the Steemers reference because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method comprising  providing target nucleic acid molecules for preparing barcoded nucleic acid fragments.
Furthermore, as both Steemers and Jones teach providing restriction sites in Tn5 transposons, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising providing transposomes that allow integration of barcode sequences on either side of a junction break, as taught by Steemers  et al. to include a fragmentation site comprising a restriction endonuclease site as taught in an embodiment of the Steemers reference  and to include Type IIS restriction endonuclease sites, such as a MlyI site,  in the Tn5 transposons, wherein cleavage at this site results in blunt ends  as taught by Jones because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change 
 Furthermore, a skilled artisan would appreciate the feature of incorporation of a fragmentation site that yields blunt ends because Steemers et al. teach other embodiments of fragmentation that result in ends that do not have overhangs, i.e. a fragmentation site comprising a deoxyuridine (U) of a double stranded nucleic acid ; fill-in reactions that yield blunt ends.
Therefore, as Steemers et al. teach a plurality of  nucleoprotein complexes, each complex  comprising a nucleic acid sequence, i.e. a transposon, and a transposase , wherein the transposon comprises a transposase recognition site at either end, a barcode that is internally position and adjacent to each transposase recognition site, and a linker region which comprises a fragmentation site, which comprises a restriction site (e.g. lines 5-14, pg. 2; lines 22-28, pg. 9;  lines 6-10,pg. 20; lines 11-25, pg. 36; Fig. 1, 8, 11; plurality as in Fig. 19, 25 and 26), the combined teachings of Steemers et al. and Jones render obvious the limitations: A method for preparing blunt-ended nucleic acid molecules, the method comprising: (a) providing a plurality of transpososomes , i.e. barcoded transposon/ transposase complexes as recited in claim 1.
Regarding the limitations: thereby generating a plurality of blunt-ended nucleic acid fragments comprising a barcode at the 5’ end, the 3’ end, or the 5’ end and the 3’ end; and (c)    determining the sequence of a blunt-ended barcoded nucleic acid fragment as recited in claim 1: 
claim 1.
Furthermore, regarding the thereby limitation: 
Insofar as the “thereby” statement is a necessary outcome of the step of contacting the plurality of transpososomes and synthetic nucleic acid molecules under conditions sufficient to generate a plurality of double-stranded nucleic acid junction breaks, wherein each transpososome introduces separate correlated barcodes upstream and downstream of a junction break, it is met, and that beyond that, this portion of the claim is unclear as to what further process limitation is required.  In the interest of compact prosecution, the reference that meets the clearly stated process limitation is applied.
 Therefore, as Steemers et al. meet the requirements of the step of contacting the plurality of transpososomes and synthetic nucleic acid molecules under conditions sufficient to generate a plurality of double-stranded nucleic acid junction breaks, wherein each transpososome introduces separate correlated barcodes upstream and downstream of a junction break, the combined teachings of Steemers et al. and Jones meet the requirements of the limitation: thereby generating a plurality of blunt-ended nucleic acid fragments comprising a barcode at the 5’ end, the 3’ end, or the 5’ end and the 3’ end as recited in claim 1.
Furthermore, as Steemers et al. teach sequencing for determining target nucleic acids (e.g. lines 1-8,pg. 15; lines 7-33,pg. 46-lines 1-24,pg. 47; Sequencing methods section, pg. 50-54; Fig. 32), the combined teachings of Steemers et al. and Jones et al. render obvious the claim 1.
Regarding the limitation: providing a pool of synthetic nucleic acid molecules having a length of 1 kbase or more, each synthetic nucleic acid having a unique target nucleic acid sequence as recited in claim 1:
Steemers et al. teach the target nucleic acid that is provided in their method can be include any nucleic acid of interest (e.g. line 3, pg. 34). Furthermore, Steemers teaches providing a plurality of different target nucleic acids (i.e. pool of different nucleic acid molecules) wherein all the target nucleic acids are different (e.g. lines 16-19, pg. 34).
Furthermore, Steemers teaches target nucleic acid molecules are obtained from natural sources, such as cells tissues, organs and organisms (e.g. lines 29-33, pg. 34). As noted above, the term “synthetic nucleic acid molecules” is interpreted as a nucleic acid molecule that is synthesized by all means known in the art, including by naturally occurring cell machinery. Therefore, as the target nucleic acid molecules of Steemers are synthesized within natural sources, they are considered “synthetic nucleic acid molecules”.
Therefore, as Steemers teaches a plurality of different nucleic acid molecules obtained from natural sources, the combined teachings of Steemers et al. and Jones render obvious the requirement of the limitation: providing a pool of synthetic nucleic acid molecules, each synthetic nucleic acid having a unique target nucleic acid sequence as recited in claim 1.
Regarding the length of target nucleic acid molecules, Steemers teaches target nucleic acids can comprises sequences that are 1kb or more in length, i.e. repeat sequences(e.g. lines 3-14,pg. 34). Furthermore, Steemers teaches their target nucleic acids are composed of nucleic 
Steemers does not teach a single embodiment where a plurality of transposomes are contacted with a pool of different synthetic molecules having a length of 1kbase or more.
 	However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Steemers et al. and Jones comprising providing a pool of different synthetic nucleic acid molecules as taught in one embodiment of Steemers’ teaching to include providing nucleic acids having length of 1kb or more (e.g. lines 29-33, pg. 34; 20 kb nucleic acid as in Table 1, pg. 57) as taught in another embodiment of Steemers because a skilled artisan would appreciate that the simple substitution of one pool of different synthetic nucleic acid molecules with another comprising nucleic acid molecules that have a length of 1kbase or more would have yielded  the predictable outcome of  a method comprising  providing target nucleic acid molecules for preparing barcoded nucleic acid fragments.
	Therefore, the combined teachings of Steemers et al. and Jones render obvious the requirements of the limitation: providing a pool of different synthetic nucleic acid molecules having a length of 1 kbase or more, each synthetic nucleic acid having a unique target nucleic acid sequence as recited in claim 1.
Furthermore, as Steemers et al. teach different barcodes (e.g. lines 15-18,lines 27-31, pg. 2; lines 11-29, pg. 14; lines 6-10; pg. 20; Fragmentation sites section, pg. 27-29, especially lines 6-22, pg. 28;  Fig. 1 , 10 and 11) , the combined teachings of Steemers et al. and Jones claim 1.
Regarding the limitation: (b)    contacting the plurality of transpososomes and synthetic nucleic acid molecules under conditions sufficient to generate a plurality of double-stranded nucleic acid junction breaks, wherein each transpososome introduces separate correlated barcodes upstream and downstream of a junction break, wherein the separate correlated barcodes identify an upstream side and a downstream side of each of the plurality of double-stranded nucleic acid junction breaks as recited in claim 1:
As noted above, Steemers et al. teach different embodiments of method using transpososome complexes wherein the transposon comprises a first and a second barcode, wherein the barcodes are different. 
Furthermore, Steemers et al. teach methods comprising incorporation of a first and a second barcode that are associated to facilitate identification of adjacent target nucleic acid regions (e.g. Each barcode includes a first barcode sequence and a second barcode sequence, having a fragmentation site disposed there between. The first barcode sequence and second barcode sequences can be identified or designated to be paired with one another. The pairing can be informatic so that a first barcode is associated with a second barcode. The pairing can also be physically associated to form a junction between the two barcodes. For example, the first barcode sequence and second barcode sequences can be the tandem or reverse complements of each other. The target nucleic acid can be fragmented at the fragmentation sites, and a library of template nucleic acids can be prepared from the fragments. Sequencing information can be obtained from the library of template nucleic acids. Advantageously, the paired barcode sequences can be used to assemble sequencing data from the library of template nucleic acids. For example, identifying a first template nucleic acid comprising a first barcode sequence and a second template nucleic acid comprising a second barcode sequence that is paired with the first indicates that the first and second template nucleic acids represent sequences adjacent to one another in a sequence representation of the target nucleic acid. In essence, two sequences originally adjacent in the target nucleic acid may be separated from each other, introducing one barcode of a barcode pair at their points of separation, so that even when sequenced separately, the detection of the paired barcodes indicates the original proximity of the two sequences. Despite having been separated physically, they can be reunited bioinformatically as in lines 11-32, pg. 14; Fig. 8).
 Furthermore, Steemers et al. teach using a plurality of transposomes on target nucleic acids (e.g. Fig. 19 and 26).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Steemers et al. and Jones comprising providing transposomes that allow integration of barcode sequences on either side of a junction break as taught by different embodiments of Steemers  to include providing a plurality of transposomes as depicted in other embodiments of Steemers  because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of  a method comprising  providing target nucleic acid molecules for preparing barcoded nucleic acid fragments.
 Therefore, the combined teachings of Steemers et al. and Jones render obvious the limitations:  (b)    contacting the plurality of transpososomes and synthetic nucleic acid claim 1.
Regarding claim 31:
Steemers et al. teach an embodiment of complexity reduction in which a target tagged nucleic acid population is diluted prior to further analysis (e.g. lines 19-23, pg. 39).  
Furthermore, Steemers et al. teach a different embodiments comprising a two-step tagging process wherein a target nucleic acid population is subjected to a first transposition reaction and amplified prior to a second transposition reaction. Steemers also teaches complexity reduction techniques can be implemented at any stage of the two-step tagging method (e.g. lines 15-30, pg. 48, Fig. 33). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Steemers et al. and Jones comprising providing a pool of different synthetic nucleic acid molecules as taught in one embodiment of Steemers’ teaching to include providing nucleic acids having length of 1kb or more (e.g. lines 29-33, pg. 34; 20 kb nucleic acid as in Table 1, pg. 57) as taught in another embodiment of Steemers and to include complexity reduction and tagging as also taught by Steemers et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of  a method 
Therefore, the combined teachings of Steemers et al.  and Jones also make obvious the limitations: method for preparing nucleic acid molecules, the method comprising: a)    providing a pool of synthetic nucleic acid molecules having a length of 1 kbase or more comprising at least two different nucleic acid molecules, the pool of nucleic acid molecules comprising error-free and error-containing nucleic acid molecules and wherein each population of nucleic acid molecule has a unique target nucleic acid sequence having a 5’ end and a 3’ end; (b) tagging the 5’ end and the 3’ end of each target nucleic acid molecules with an oligonucleotide tag sequence, wherein the oligonucleotide tag sequence comprises a unique nucleotide tag, thereby forming tagged target nucleic acid molecules as recited in claim 31.
Furthermore, Steemers et al. teach methods comprising amplifying tagged and fragmented target nucleic acids (e.g. lines 12-18, pg. 39; lines 15-30, pg. 48, Fig. 33).  Furthermore, Steemers et al. teach error correction and detection during sequencing analysis (e.g. lines 19-23, pg. 39; lines 16-24, pg. 47). Therefore, Steemers et al. teach their amplified target nucleic acid population includes some error-containing sequences. 
As evidenced by Mulligan, any nucleic acid population that has been amplified includes both error free and error containing nucleic acids (e.g. para 0007, pg. 1). 
 Therefore, as Steemers et al. teach an amplified target nucleic acid population, they meet the requirements of a nucleic acid population that includes both error free and error-containing nucleic acids.
claim 31.
Regarding the limitation: thereby generating a plurality of blunt-ended nucleic acid fragments comprising a barcode or an oligonucleotide tag sequence at the 5’ end and at the 3’ end as recited in claim 31: 
As noted above, the combined teachings of Steemers et al. and Jones render obvious the limitations: generating a plurality of blunt-ended nucleic acid fragments comprising a barcode at the 5’ end, the 3’ end, or the 5’ end and the 3’ end as recited in claim 31.
Furthermore, regarding the thereby limitation: 
Insofar as the “thereby” statement is a necessary outcome of the step of contacting the plurality of transpososomes and synthetic nucleic acid molecules under conditions sufficient to generate a plurality of double-stranded nucleic acid junction breaks, wherein each transpososome introduces separate correlated barcodes upstream and downstream of a 
 Therefore, as Steemers et al. meet the requirements of the step of contacting the plurality of transpososomes and synthetic nucleic acid molecules under conditions sufficient to generate a plurality of double-stranded nucleic acid junction breaks, wherein each transpososome introduces separate correlated barcodes upstream and downstream of a junction break, the combined teachings of Steemers et al. and Jones meet the requirements of the limitation: thereby generating a plurality of blunt-ended nucleic acid fragments comprising a barcode at the 5’ end, the 3’ end, or the 5’ end and the 3’ end as recited in claim 31.

Furthermore, as Steemers et al. teach sequencing for determining target nucleic acids (e.g. lines 1-8,pg. 15; lines 7-33,pg. 46-lines 1-24,pg. 47; Sequencing methods section, pg. 50-54; Fig. 32), the combined teachings of Steemers et al. and Jones et al. render obvious the limitation: (g) determining the sequence of the tagged nucleic acid fragments as recited in claim 31.
 Regarding the thereby statement of claim 2:
Insofar as the “thereby” statement is a necessary outcome of the step of contacting, each target nucleic acid sequence has an oligonucleotide tag sequence at the 5’ end, the 3’ end, or the 5’ end and 3’ end and wherein the oligonucleotide tag sequence comprises a unique nucleotide tag, it is met, and that beyond that, this portion of the claim is unclear as to what 
 Therefore, as Steemers et al. meet the requirements of the step of contacting, each target nucleic acid sequence has an oligonucleotide tag sequence at the 5’ end, the 3’ end, or the 5’ end and 3’ end and wherein the oligonucleotide tag sequence comprises a unique nucleotide tag, the combined teachings of Steemers et al. and Jones also render obvious the limitation: thereby generating a plurality of blunt-ended nucleic acid fragments comprising a barcode or an oligonucleotide tag sequence at the 5’ end and the 3’ end of the fragment as recited in claim 2.
Furthermore, as Steemers et al. teach incorporation of a first and a second barcode that are associated to facilitate identification of adjacent target nucleic acid regions, wherein the barcodes are separated by fragmentation site(e.g. lines 11-32, pg. 14; Fig. 8),  the combined teachings of Steemers et al. and Jones render obvious the limitations: method of claim 1 wherein the step of contacting comprises: contacting a pool of nucleic acids with at least one transpososome; and cleaving the nucleic acid molecules, wherein the transpososome has a unique double-stranded oligonucleotide barcode and wherein the transpososome introduces into the nucleic acid molecules a unique double-stranded oligonucleotide sequence comprising two correlated barcodes separated by one or more cleavage sites as recited in claim 3.
Furthermore, as Steemers teaches an example of a fragmentation site comprising a deoxyuridine (U) of a double stranded nucleic acid (e.g. lines 6-22, pg. 28), the combined teachings of Steemers et al. and Jones render obvious the limitations: a method of claim 1, wherein the step of contacting comprises contacting a pool of nucleic acids with at least one claim 6.
Furthermore, as Steemers et al. teach an example of a fragmentation site comprising a deoxyuridine (U) of a double stranded nucleic acid. The uracil base is removed by uracil DNA glycosylase (UDG) leaving an abasic site which is subsequently cleaved by an endonuclease (e.g. lines 6-22, pg. 28), the combined teachings of Steemers et al. and Jones render obvious the limitation: method of claim 6 wherein the nucleic acid molecules are cleaved with a Uracil-Specific Excision Reagent as recited in claim 7.
As Steemers et al. teach providing a plurality of different target nucleic acids(e.g. lines 16-19, pg. 34) which are subjected to transposition using transposons comprising two barcodes, one barcode at each end of the transposon separated by a linker region which comprises a fragmentation site and the first and the second barcodes are different (e.g. lines 15-18,lines 27-31, pg. 2; lines 11-32, pg. 14), the combined teachings of Steemers et al. and Jones render obvious the limitations: method of claim 1 wherein the step of providing comprises providing a pool of synthetic nucleic acid molecules comprising at least two different nucleic acid molecules, each of the synthetic nucleic acid molecules having a unique target nucleic acid sequence, the target nucleic acid sequence having a 5’ end and a 3’ end; and tagging the 5’ end and the 3’ end of the target nucleic acid molecules with an oligonucleotide tag sequence, wherein the oligonucleotide tag sequence comprises a unique nucleotide tag(i.e. barcode) as recited in claim 8.
claim 15.
Furthermore, as Steemers et al. teach amplifying tagged and fragmented target nucleic acids (e.g. lines 12-18, pg. 39),  the combined teachings of Steemers et al. and Jones render obvious the limitations: method of claim 1 further comprising amplifying the nucleic acid fragments as recited in claim 16.
Regarding claims 17-19:
Steemers et al. teach amplifying tagged and fragmented target nucleic acids (e.g. lines 12-18, pg. 39; lines 15-30,pg. 48, Fig. 33).  Furthermore, Steemers et al. teach error correction and detection during sequencing analysis (e.g. lines 16-24, pg. 47). Therefore, Steemers et al. teach their amplified target nucleic acid population includes some error-containing sequences. 
As evidenced by Mulligan, any nucleic acid population that has been amplified includes both error free and error containing nucleic acids (e.g. para 0007, pg. 1). 
 Therefore, as Steemers et al. teach an amplified target nucleic acid population, they meet the requirements of a nucleic acid population that includes both error free and error-containing nucleic acids.
 Therefore, the combined teachings of Steemers et al. and Jones render obvious the limitations: wherein the pool of nucleic acid molecules comprises error-free and error-containing nucleic acid molecules as recited in claim 17.

 Therefore, in the method of Steemers et al. wherein the inserted transposon further comprising primer sites is subsequently fragmented at the fragmentation sites within the inserted transposons, wherein resultant fragmented nucleic acids comprise a first barcode and a second barcode (e.g. lines 25-33,pg. 3-lines 1-3, pg. 4; lines 11-29, pg. 14; lines 6-22, pg. 28), the inserted sequence comprising a first barcode would also comprise a first primer site and the inserted sequence comprising a second barcode would also comprise a second primer site.
Therefore, the combined teachings of Steemers et al. and Jones render obvious the limitation: further comprising amplifying error-free nucleic acid molecules having a predetermined sequence using primers having a sequence complementary to a sequence of the 5’ end and the 3’ end oligonucleotide tags (i.e. inserted sequence comprising a barcode and a primer site) as recited in claim 18.
Furthermore, as Steemers et al. teach isolation of amplified nucleic acid molecules for subsequent analysis, such as by sequencing (e.g. lines 11-33, pg. 14-lines 1-8,pg. 15; lines 7-33,pg. 46-lines 1-12,pg. 48; Sequencing methods section, pg. 50-54; Fig. 32), the combined teachings of Steemers et al. and Jones render obvious the limitation: further comprising isolating the error-free nucleic acid molecules having a predetermined sequence as recited in claims 19 and 35.

Therefore, the combined teachings of Steemers et al. and Jones render obvious the limitations: method of claim 31 wherein following the diluting step, the tagged target nucleic acid molecules are amplified as recited in claim 32.
Furthermore, the combined teachings of Steemers et al. and Jones render obvious the limitation: method of claim 32 further comprising diluting the amplified tagged target nucleic acid molecules as recited in claim 33.
Furthermore, the combined teachings of Steemers et al. and Jones render obvious the limitation: method of claim 31 further comprising amplifying the plurality of tagged nucleic acid fragments as recited in claim 34.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue that “Steemers and Mulligan, alone or in combination, do not teach or suggest the specific features or combination of steps as recited in the pending claims. Specifically, these references do not teach or suggest preparing nucleic acid 
Applicants argue: “Figures 8 and 12 of Steemers do not teach fragmentation of the target nucleic acid as recited in the pending claims. Steemers discloses, "FIG. 8 depicts a complex with one transposon and two transposase subunits ensures that a known combination of codes is inserted into target DNA, without fragmenting the target DNA. This configuration allows linking DNA fragments after fragmentation using the code N-Code N' combination."… the complexes of either Figure 8 or Figure 12, when contacted with a target nucleic acid, would not result in generating blunt-ended nucleic acid fragments as presently recited in the pending claims. In fact, as stated by Steemers above, the complex of Figure 8 or Figure 12 when contacted with a target DNA creates fragments with complementary single-stranded overhangs or sticky-ends that allows for the linking of these fragments, thereby preventing fragmentation of the target. In contrast, the pending claims recite that contacting a 
These arguments are not persuasive.
Regarding Applicants’ arguments that Steemers et al. do not expressly teach fragmentation of a target that yields blunt ends as required by the instant invention, it is noted that instant disclosure teach other methods of yielding blunt-ended barcoded fragments.
For example, the instant disclosure teaches that fully double-stranded nucleic acid molecules, i.e. blunt-ended, are produced by contacting barcoded fragments with DNA polymerase and subjecting to conditions to allow fill-in reactions of transposition products (e.g. para 0065,pg. 16, instant specification). 
 Additionally, instant claims 6 and 7 teach an embodiment wherein the instant method of claim 1 provides a transpososome that has a unique double-stranded oligonucleotide barcode, wherein the transpososome introduces into the nucleic acid molecules a unique double-stranded oligonucleotide sequence comprising two correlated barcodes separated by one or more dU bases, and wherein the nucleic acid molecules are cleaved with a Uracil-Specific Excision Reagent. 
 As noted above, Steemers et al. also teach an embodiment of a fragmentation site comprising a deoxyuridine (U) of a double stranded nucleic acid. The uracil base is removed by 
Furthermore, Steemers et al. teach an embodiment wherein inserted transposon DNA comprises barcodes are subjected to “fill-in” reactions using a polymerase to yield blunt ends (e.g. lines 8-22, pg. 58, Steemers).
Furthermore, the combined teachings of Steemers et al. and Jones render obvious a method comprising generating blunt ended nucleic acid molecules, wherein the method uses a plurality of  nucleoprotein complexes, each complex  comprising a nucleic acid sequence, i.e. a transposon, and a transposase , wherein the transposon comprises a transposase recognition site at either end, a barcode that is internally positioned and adjacent to each transposase recognition site, and a linker region which comprises a fragmentation site, which comprises a restriction site, as taught by Steemers et al. and wherein the restriction site is recognized by Type IIS restriction endonucleases that yield blunt ends, such as a MlyI site,  as taught by Jones.

Applicants argue: “Furthermore, Applicant submits that it is well-known in the art that a transpososome is a nucleoprotein complex. This is different from a transposon sequence disclosed in Steemers. As is also well-known in the art and as described by Steemers, a transposon is a DNA sequence that can change its position within a genome… Steemers discloses "methods and compositions that include certain transposon sequences ... . Some such methods include: (a) providing a target nucleic acid; (b) providing a plurality of transposon sequences, each transposon sequence comprising a first transposase recognition site, a second transposase recognition site  Steemers refers to FIG. 1 for depiction of a transposon sequence (see Steemers, Page 20, lines 5-10; see FIG. 1; reproduced in part as Figure A(a) below). In contrast, a transpososome, each of items 10 and 30 depicted in Figure A(b) below and as is disclosed in Figure lA of the present application as filed, is a nucleoprotein complex comprising a transposase enzyme and correlated double-stranded barcode DNA (each of items 20 and 40 of Figure A(b) below).”.
These arguments are not persuasive.
As previously discussed, Steemers et al. disclose multiple embodiments of methods comprising providing nucleoprotein complexes, each complex comprising a nucleic acid sequence, i.e. a transposon, and a transposase which form a transposome(e.g. transposome section, pg. 19-20; Fig. 8, 12, 19 and 26).
Furthermore, Steemers et al. disclose their transposon comprises a double stranded nucleic acid (e.g. lines 31-33, pg. 9; Fig. 1 and 2) comprising at least one transposase recognition site and at least one barcode (e.g. lines 6-8, pg. 20).  As depicted in Fig. 1, Steemers et al. teach 
Furthermore, Steemers et al. teach methods comprising forming a plurality of nucleoprotein complexes of a double stranded barcoded transposon with a transposase to form a plurality of transposomes and integrating the transposon of each transposome into a target nucleic acid is, wherein the first and second barcodes are associated physically and informatically, i.e. correlated barcodes, such that cleavage of the transposon yields information of  adjacent target nucleic acid fragments  (e.g. lines 11-32, pg. 14; Fig. 8, 11; plurality of transposomes as in Fig. 19, 25 and 26).
Furthermore, as noted above, the combined teachings of Steemers et al. and Jones disclose multiple embodiments of methods for generating blunt-ended nucleic acid molecules comprising contacting target nucleic acid with a plurality of transposome complexes, each complex comprising a transposase and a barcoded transposon.

Furthermore, Applicants argue: “Applicant submits that there is no mention in Steemers that the nucleoprotein complex defined as a transposome comprises a 
A 'transposome' is comprised of at least a transposase enzyme and a
transposase recognition site [ which is not a double-stranded barcode
DNA]. In some such systems, termed 'transposomes', the transposase can form a functional complex with a transposon recognition site that is capable of catalyzing a transposition reaction. The transposase or integrase may bind to the transposase recognition site and insert the transposase recognition site into a target nucleic acid in a process sometimes termed 'tagmentation'.
That is, the transposome does not comprise a transposon, but only a transposon recognition site. Furthermore, the transposome inserts the transposase recognition site into the target, and not correlated barcodes upstream and downstream of a double-stranded junction break as recited in the pending claims. Furthermore, as noted above any of the transposomes of Steemers that may include codes that link nucleic acid fragments (e.g. see Steemers Figures 8 and 12) prevent fragmentation of the target, which is contrary to a transpososome of the pending claims. That is, while both transposomes and transpososomes are nucleoprotein complexes, they are not equivalent, specifically because a transposome with linked codes prevents fragmentation of the target, while a transpososome fragments the target to generate blunt-ended barcoded nucleic acid fragments that are linked. Thus, a transposome of 
 These arguments are not persuasive.
  As discussed in the current rejections, Steemers et al. discloses methods comprising providing transposome complexes, each complex comprising a transposase and associated transposons, each transposon  comprising two barcodes, one barcode at each end of the transposon separated by a linker region which comprises a fragmentation site and the first and the second barcodes are different.
Furthermore, they teach fragmenting the transposon at the fragmentation site after insertion into a target nucleic acid, which results in a fragmented target nucleic acid, i.e. a junction break in a synthetic nucleic acid, wherein a barcode is integrated on each end on either side of the break and wherein the first and the second barcode are associated informatically(e.g. Each barcode includes a first barcode sequence and a second barcode sequence, having a fragmentation site disposed there between. The first barcode sequence and second barcode sequences can be identified or designated to be paired with one another. The pairing can be informatic so that a first barcode is associated with a second barcode. The pairing can also be physically associated to form a junction between the two barcodes. For example, the first barcode sequence and second barcode sequences can be the tandem or reverse complements of each other. The target nucleic acid can be fragmented at the fragmentation sites, and a library of template nucleic acids can be prepared from the fragments. Sequencing information can be obtained from the library of template nucleic acids. Advantageously, the paired barcode sequences can be used to assemble sequencing data from the library of template nucleic acids. For example, identifying a first template nucleic acid comprising a first barcode sequence and a second template nucleic acid comprising a second barcode sequence that is paired with the first indicates that the first and second template nucleic acids represent sequences adjacent to one another in a sequence representation of the target nucleic acid. In essence, two sequences originally adjacent in the target nucleic acid may be separated from each other, introducing one barcode of a barcode pair at their points of separation, so that even when sequenced separately, the detection of the paired barcodes indicates the original proximity of the two sequences. Despite having been separated physically, they can be reunited bioinformatically as in lines 11-32, pg. 14; Fig. 8).
Furthermore, as noted above, the combined teachings of Steemers et al. and Jones disclose multiple embodiments of methods for generating blunt-ended nucleic acid molecules comprising contacting target nucleic acid with nucleoprotein complexes, each complex comprising a transposase and a barcoded transposon.
Therefore, the teachings of Steemers et al. and Jones are applied in the current rejections.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639